Case 1:19-cv-11516-JMF Document 65 Filed 12/23/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

XxX
YOSEF MAGID, et al., :
Petitioners, :
: 19-CV-11516 (JMF)
-v- :
: ORDER
ARI WALDMAN, :
Respondent. :
X

JESSE M. FURMAN, United States District Judge:

On December 16, 2020, Respondent filed a motion pursuant to Rule 62(b) to approve a
bond so as to stay this case pending appeal in the Second Circuit Court of Appeals. ECF No. 57.
In support of his motion, Respondent provided the Court with a copy of the supersedeas bond
posted in the amount of $388,900.00. ECF No. 59-1. The Court issued an Order on December
17, 2020, temporarily staying Respondent’s discovery obligations relating to enforcement of the
previously entered judgment and giving Petitioners an opportunity to file any objection to
Respondent’s motion by December 22, 2020. ECF No. 62; see also ECF No. 64. To date,
Petitioners have not objected to approval of the bond.

Accordingly, pursuant to Rule 62(b), the Court hereby APPROVES the bond. Execution
on the judgment issued in this case as well as any proceedings to enforce it (along with related
discovery obligations) are therefore STAYED. This stay shall remain in effect until 14 days
after the Court of Appeals resolves the appeal and cross-appeal in this case.

The Clerk of Court is directed to terminate ECF No. 57.

SO ORDERED. a -
Dated: December 23, 2020

New York, New York aot MACRMAN

bres States District Judge
